TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00082-CV



  Wendy Rogers; Neil Gallagher; Ronald R. Coleman; Steve Feeken; Gallagher Financial
       Group, Inc.; Kip Hartman; Michael Eastham; Fellowship Financial, LLC;
   Michael Castellano; Brian R. Cervanka; Global One Direct, LLC; David A. Shields;
          Marco Lopez; Estate Protection Planning Corp.; Salvatore Magaraci;
    Milkie/Ferguson Investments, Inc.; Edward Milkie; and Manny Aizen, Appellants

                                                v.

          State of Texas; Eduardo Espinosa, Receiver of Retirement Value, LLC;
              and Donald R. Taylor, Receiver of Hill Country Funding, LLC,
           a Texas Limited Liability Company and Hill Country Funding, LLC,
                      a Nevada Limited Liability Company, Appellees



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
      NO. D-1-GV-10-000454, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               Two groups of appellants (1) Wendy Rogers; Kip Hartman; Michael Eastham;

and Fellowship Financial, LLC and (2) Milkie/Ferguson Investments, Inc.; Edward Milkie; and

Manny Aizen have notified this Court that they no longer wish to pursue this appeal and have filed

unopposed motions to dismiss it. We grant the motions and dismiss the appeal as to Wendy Rogers;

Kip Hartman; Michael Eastham; Fellowship Financial, LLC; Milkie/Ferguson Investments, Inc.;

Edward Milkie; and Manny Aizen. See Tex. R. App. P. 42.1(a). This appeal will continue under

the same cause number and is restyled as Neil Gallagher; Ronald R. Coleman; Steve Feeken;
Gallagher Financial Group, Inc.; Michael Castellano; Brian R. Cervanka; Global One Direct, LLC;

David A. Shields; Marco Lopez; Estate Protection Planning Corp.; and Salvatore Magaraci

v. Eduardo Espinosa, Receiver of Retirement Value, LLC; and Donald R. Taylor, Receiver of Hill

Country Funding, LLC, a Texas Limited Liability Company and Hill Country Funding, LLC,

a Nevada Limited Liability Company.

              It is ordered on June 7, 2013.




Before Justices Puryear, Pemberton and Rose




                                               2